

117 HR 2676 IH: Revealing Economic Conclusions for Suggestions Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2676IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Bucshon introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Trade Commission Act to require that any legislative recommendation of the Federal Trade Commission be accompanied by an economic analysis and include a description of the rationale for the recommended legislation.1.Short titleThis Act may be cited as the Revealing Economic Conclusions for Suggestions Act or the RECS Act.2.Requirement of analysis and rationale for legislative recommendationsSection 6(f) of the Federal Trade Commission Act (15 U.S.C. 46(f)) is amended by inserting after That the Commission the following: shall not submit any recommendations for legislation (including any legislation to provide the Commission with additional regulatory or enforcement powers) without an economic analysis by the Bureau of Economics of the Commission sufficient to demonstrate that the Commission has identified a problem it determines should be addressed, including the rationale for the Commission’s determination that private markets or public institutions could not adequately address the issue, and that its recommended legislation is based on a reasoned determination that the benefits of the recommended legislation outweigh its costs: Provided further, That the Commission.